--------------------------------------------------------------------------------

AMENDMENT TO PUT/CALL AGREEMENT
 
This Amendment dated as of February _25__, 2013 (this “Amendment”) to that
certain Put/Call Agreement (the “Agreement”) dated as of November 1, 2012 by and
among Emeritus Corporation  (“Emeritus”), EmeriCare NOC LLC (“Buyer”) and each
of the Minority Members set forth on the signature pages hereto and thereto.
 
WHEREAS, Section 10(e) of the Agreement provides for the amendment of the terms
of the Agreement upon the written agreement of all of the parties to the
Agreement, and the parties desire to amend the Agreement as set forth herein;
 
NOW, THEREFORE, in consideration of the above premises, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
 
1.            Defined Terms. All capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Agreement.
 
2.            Section 4(a).  Section 4(a) shall be deleted and replaced in its
entirety with the following:
 
(a)           The purchase price per Minority Unit payable by Buyer to a
Minority Member for the Minority Units shall be calculated as follows:
 
(i)           first, by multiplying the NOC EBITDA for the 12-month period
ending on the last day of the calendar month immediately preceding the date of
the Put/Call Notice by six (such product, the “Aggregate Value”);
 
(ii)           second, by adding to the Aggregate Value an amount equal to cash
as set forth on NOC’s balance sheet as of the last day of the calendar month
immediately preceding the date of the Put/Call Notice (the “Aggregate Value
Adjusted for Cash”)
 
(iii)           third, by subtracting the amount of NOC’s indebtedness for
borrowed money that is outstanding (as of the last day of the calendar month
immediately preceding the date of the Put/Call Notice), the proceeds of which
have been, are being or will be utilized by or for the benefit of NOC (such
amount of indebtedness, the “Indebtedness”) from the Aggregate Value Adjusted
for Cash (such amount, the “Adjusted Aggregate Value”);
 
(iv)           fourth, by dividing the Adjusted Aggregate Value by the total
number of outstanding Units of the Company (such amount, the “Unit Price”); and
 
(v)           fifth, by multiplying the Unit Price by the number of Minority
Units held by the Minority Member subject to the Put Right or Call Right, as
applicable (such Units, the “Purchased Units”);
 
such final amount as calculated pursuant to this Section 4(a)(i) through (v),
the “Aggregate Purchase Price”.  For the avoidance of doubt, Exhibit A to this
Amendment sets forth sample calculations of the Unit Price.
 

 
 

--------------------------------------------------------------------------------

 

3.            Acknowledgment.  The parties hereby acknowledge and agree that,
upon the closing of the $50 million credit facility with KeyBank National
Association (the “Term Loan”), the proceeds from the initial funding under the
Term Loan that are retained by NOC and not distributed to its sole shareholder
(which is currently proposed to be an amount equal to $5,000,000), are deemed to
be by and for the benefit of NOC.  The Minority Members hereby further
acknowledge, that upon the closing of the Term Loan, the Board of Managers of
the Company, in its discretion, may, in accordance with the LLC Agreement, make
a distribution of any distributions received by the Company in connection with
the Term Loan to the Members in proportion to their respective Percentage
Interests.  The parties hereby further acknowledge and agree that the amount of
any distributions from NOC to its sole shareholder funded from the proceeds of
any indebtedness for borrowed money shall not be deemed proceeds “by or for the
benefit of NOC” for the purposes of determining Indebtedness under Section
4(a)(iii) of this Agreement.
4.            Effect on the Agreement. Except as provided in this Amendment, the
Agreement shall remain in full force and effect and unmodified.
 
5.            Governing Law. This Amendment shall be construed and interpreted
in accordance with the laws of the State of Delaware applicable therein, and
each of the parties hereto expressly agrees to the jurisdiction of the courts of
the State of Delaware, without giving effect to any choice of law or conflict of
law rules or provisions that could cause the applications of the laws of any
jurisdiction other than the State of Delaware.
 
6.            Counterparts. This Amendment may be executed in one or more
counterparts, all of which together shall constitute one agreement binding on
the parties hereto.  Delivery of an executed signature page to this Amendment,
or any amendment, waiver, consent or supplement hereto or thereto, by facsimile
transmission or electronic mail (including.PDF format) shall be as effective as
delivery of a manually signed counterpart hereof.
 


 
[Signature Page Follows]
 

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.
 
EMERITUS:
 
EMERITUS CORPORATION
 


By:  /s/ Mark A.
Finkelstein                                                                                    
Mark A. Finkelstein
EVP, Corporate Development & General Counsel


BUYER:
 
EMERICARE NOC LLC
 


By:  /s/ Mark A.
Finkelstein                                                                                    
Mark A. Finkelstein
EVP, Corporate Development & General Counsel




MINORITY MEMBERS:
 
AFFECTIONATE HOME HEALTH CARE, LLC
 


 


By:                                                                                    
Dale Clift
CEO
 


 


By:                                                                                    
JAMIE S. HYNES
 


 


By:  /s/ Kimberly A.
Wier                                                                                    
KIMBERLY A. WIER
 


 

 
3

--------------------------------------------------------------------------------

 
